 

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
JONESBORO DIVISION

DANZEL L. STEARNS, on
behalf of himself and all similarly
situated persons PLAINTIFF

v. No. 3:19-cv-121-DPM

INMATE SERVICES CORPORATION;

RANDY L. CAGLE, JR.; CHRISTOPHER

L. WEISS; RYAN B. MOORE; and

DOE 1-100 DEFENDANTS

ORDER

Stearns sued Inmate Services, Randy Cagle, Christopher Weiss,
Ryan Moore, and others in the Circuit Court of Crittenden County.
Ne 1 at 1. Inmate Services removed the case in April to this Court. The
Court transferred it to Judge Billy Roy Wilson because it was related to
older cases. Ne 5 in No. 3:19-cv-100-BRW. Judge Wilson then sent that
case to the Northern District of Ohio, where litigation is ongoing. Weiss
also removed the same case nine days after Inmate Services did so. See
Ne lat 1-2. This case is the second removal. But there’s no need to have
two federal cases from the same state case. The Court will therefore
dismiss this case without prejudice unless a party objects by 23 July

2019.
 

So Ordered.

TPWAashioll f.
D.P. Marshall fr.
United States District Judge

(F Sealy 2014
